EXHIBIT 10.40
 
March 17, 2010
 
John Batty
 
Re:           Separation Agreement
 
Dear John:
 
This letter, upon your signature, will constitute the Separation Agreement (this
“Agreement”) between you and Affymetrix, Inc. (“Affymetrix”), on the terms of
your separation from employment with Affymetrix.
 
1. Termination Date.  This is to inform you that your employment is terminated,
effective March 15, 2010 (hereinafter “Termination Date”).
 
2. Final salary and vacation pay; COBRA.  Regardless of whether you accept this
Agreement, you will be paid on or before your Termination Date the balance of
your earned salary and accrued vacation pay.  You will also receive payment of
your 2009 Corporate Bonus in the amount of $125,000 (one hundred and twenty-five
thousand dollars.)  As of your Termination Date, you will no longer be eligible
to participate in any of Affymetrix’s benefit or compensation plans, except as
provided by law or the terms of the applicable plans.  Information regarding
your rights to continuation of your health insurance coverage under the terms of
COBRA will be sent to you under separate cover.  To the extent that you have
such rights, nothing in this Agreement will impair them.
 
3. Status as of Termination Date; return of company property; payment of amounts
owed on corporate credit card; reimbursement of expenses.  As of your
Termination Date, you will no longer represent to anyone that you are still an
employee of Affymetrix and will not say or do anything purporting to bind
Affymetrix or any of its affiliates.  As of your Termination Date, you will
return to Affymetrix any building key, security pass, or other access or
identification cards (including any business cards) and any company property
that is currently in your possession, including any documents, credit cards,
computer equipment and mobile phones.  By no later than ten days after your
Termination Date, you will clear all expense accounts and pay all amounts owed
on any corporate credit card(s) that Affymetrix previously issued to
you.  Affymetrix will reimburse you in accordance with its existing policies for
any legitimate expenses you incurred on company business prior to the effective
date of your termination.
 
4. Severance benefits.  Although you are not otherwise entitled to them, in
consideration of your acceptance of this Agreement, Affymetrix will provide to
you the following severance benefits:
 
a.  
Payable ten business days after the effective date of this agreement, twelve
(12) months base pay less customary payroll deductions; and

 
 
b.  
Payable ten business days after the effective date of this agreement, payment of
your Cobra premium for the first twelve (12) months  if you elect Cobra and are
eligible for coverage;

 
 
c.  
Six (6) months of outplacement services, commencing after the effective date of
this Agreement. 

 
5.      Release of claims.
 
a. On behalf of yourself and your representatives, agents, heirs and assigns,
you waive, release, discharge and promise never to assert any and all claims,
liabilities or obligations of every kind and nature, whether known or unknown,
suspected or unsuspected that you ever had, now have or might have as of the
effective date of this Agreement against Affymetrix, its predecessors,
subsidiaries, related entities, officers, directors, shareholders, owners,
agents, attorneys, employees, successors, or assigns.  These released claims
include, without limitation, any claims arising from or related to your
employment with Affymetrix and the termination of your employment with
Affymetrix.  The released claims also specifically include, without limitation,
any claims arising under any federal, state and local statutory or common law,
Title VII of the Civil Rights Act, the federal Age Discrimination in Employment
Act, the California Fair Employment and Housing Act, the Americans With
Disabilities Act, the Employee Retirement Income Security Act, the law of
contract and tort, the federal WARN Act and its California counterpart, the
California Constitution and the California Labor Code, and all claims for
compensation, bonuses, severance pay, sick pay, vacation pay, expenses, costs
and attorney’s fees.
 
b. You also waive and release and promise never to assert any such claims, even
if you do not now know or believe that you have such claims.  You therefore
waive your rights under section 1542 of the Civil Code of California, which
states:
 
A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.
 
/s/ John C. Batty                                                               
                                                 3/18/2010            
Employee
Signature                                                                                                           Date


                6.       Confidentiality of company information.  You
acknowledge that in connection with your employment with Affymetrix you have
received certain trade secrets, and non-public, confidential and proprietary
business, financial and other information concerning Affymetrix, its customers,
affiliates, and the like.  You will maintain as confidential all such
information, including all business plans, financial statements, budgets,
projections, marketing information, customer lists, prospective customer
information, technology, know-how, and intellectual property, whether in
written, oral or other form.  You agree that the foregoing information is
strictly confidential, and will not disclose this information to any third
parties or make use of it in any way.
 
In the event you executed the Affymetrix Confidentiality and Invention Agreement
during the course of your employment, you agree that it remains in effect
subsequent to your termination and will execute a certificate to that
effect.  In the event you did not execute the Confidentiality Agreement, you
will do so prior to your receipt of the severance benefits described above.
 
7.        Non-disparagement.  You will not disparage Affymetrix, any of its
affiliates, related entities or any past or present officers, directors or
employees of Affymetrix, and will not say or do anything that damages or impairs
in any way the business organization, goodwill, or reputation of Affymetrix or
any of its affiliates or related entities.
 
8.       Cooperation with information requests by Affymetrix.  Upon request by
Affymetrix, you will cooperate to the extent necessary to protect the interests
of Affymetrix or any of its subsidiaries, affiliates, or other related entities,
including without limitation, in providing any information that you have about
Affymetrix’s business and its operations and/or in providing truthful testimony
as a witness or declarant in connection with any potential future litigation
which may arise as to which you have any relevant information.
 
9.        Non-solicitation.  You acknowledge the highly confidential nature of
certain information regarding Affymetrix’s customers, affiliates and
employees.  Therefore, you will not use any such confidential information to
solicit, call upon, divert or take away, or attempt to solicit, call upon,
divert or take away, any customers, affiliates or employees of Affymetrix.
 
10.     Remedies in event of breach.  In the event that you breach any of your
obligations under this Agreement or as otherwise imposed by law, Affymetrix will
be entitled to immediate return of any and all benefits paid to you under this
Agreement and to obtain injunctive relief and all other relief provided by law
or equity.  All other duties and obligations under this Agreement, however,
including your waivers and releases, will remain in full force and effect.
 
11.        Arbitration.  The parties agree that any and all disputes arising out
of this Agreement or the matters herein released, including all disputes arising
out of your employment with Affymetrix, the termination of your employment, or
any other related matter will be resolved by final and binding arbitration under
the Employment Dispute Resolution Rules of the American Arbitration
Association.  This arbitration remedy will be exclusive.  To invoke the
arbitration remedy, the complaining party must give notice in writing to the
other party and to the American Arbitration Association of his or its intention
to arbitrate within the statute of limitations applicable to the controversy and
must first submit the matter to a non-binding mediation before a mediator agreed
upon by the parties.  The arbitrator will have the authority to grant the same
remedies that could be awarded by a court of competent jurisdiction.  The
arbitrator will issue findings of fact and conclusions of law supporting the
award.  Any arbitration will be held in Santa Clara.
 
12.      Integrated agreement.  Except as set forth in this Agreement, there are
no representations, promises, agreements or understandings between you and
Affymetrix about or pertaining to the separation of your employment with
Affymetrix, or Affymetrix’s obligations to you with respect to your employment
or any other matter mentioned above.  This Separation Agreement therefore
supersedes any prior written or oral representations, promises, agreements and
understandings regarding any the subject matter of this Agreement.
 
13.      Governing law.  This Agreement will in all respects be interpreted and
governed under the laws of the State of California.
 
14.      Severability.  If any provision of this Agreement is determined by an
arbitrator or court of competent jurisdiction to be invalid, unenforceable or
void, such provision shall be enforced to the extent permitted by law and the
remainder of this Agreement shall remain in full force and effect.
 
15.      Consideration and acceptance of Agreement; Effective Date of
Agreement.  You have 21 days to consider and accept the terms of this Agreement
(although you may accept it at any time within those 21 days). Once signed,
please send the Agreement to the attention of Beckie Barnier, HR Representative,
at Affymetrix’s address shown on this first page of this Agreement.  The date of
your signature will constitute the “effective date” of this Agreement.
 
16.      Age Discrimination Claims. You acknowledge that the release of claims
under the Age Discrimination in Employment Act (“ADEA”) is subject to special
waiver protection.  Therefore, in accordance with that section, you specifically
agree that you knowingly and voluntarily release and waive any rights or claims
of discrimination under the ADEA.  In particular, you represent and acknowledge
that you understand the following:  (a)  you are not waiving rights or claims
for age discrimination under the ADEA that may arise after the date you sign
this Release; (b) you are waiving rights or claims for age discrimination under
the ADEA in exchange for the payments described herein; (c) you will be given an
opportunity to consider fully the terms of this Release for twenty-one (21)
days, although you are not required to wait twenty-one (21) days before signing
this Release; (d) you have been advised to consult with an attorney of your
choosing before signing this Release; (e) you understand you have seven (7) days
after you sign this Release in which to revoke this Release, which can be done
by sending a certified letter to that effect to Affymetrix.  The portion of the
Release that pertains to the release of claims under the ADEA shall not become
effective or enforceable until the 7-day revocation period has expired.  All
other provisions of this Release will become effective upon the date of your
signature below.
 
17.      No Further Claims.   As of the date of your signature below, you
believe that you have received all wages, salary, compensation bonuses, and
benefits owed to you by Affymetrix (other than the severance referenced
herein.)  As of the date of your signature below, you have no employment-related
claims against Affymetrix and have no intention of filing such claims in the
future.  You further acknowledge that you have not assigned any claims arising
out of your employment to any third party.
 
We wish you every success in your future endeavors.
 
Sincerely,
 
/s/ Lori Ciano


Lori Ciano
SVP, Human Resources
Affymetrix, Inc.






By signing this letter, I acknowledge that I have carefully reviewed and
considered this Separation Agreement; that I fully understand all of its terms;
and that I voluntarily agree to them.








Date:  3/18/2010               
                                                     /s/ John C.
Batty                
                                                                           
                 John Batty